REINHARDT, Circuit Judge,
dissenting.
Contrary to the majority, I would hold that Lomeli’s fourth habeas petition did not completely “abandon[] the claims of his first application,” and therefore did not begin “an entirely new round of review.” Because Lomeli’s fourth petition attempted to correct pleading errors cited by the California Supreme Court in its denial of his second petition, such petition constituted part of the “one full round” of state collateral review to which he is entitled under King v. Roe, 340 F.3d 821 (9th Cir.2003). Therefore, Lomeli was entitled to interval tolling between his third and fourth petitions and the dismissal of his federal habeas petition as untimely was error. For these reasons, I respectfully dissent.